NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

RYAN MELCHER,                                    No. 12-16035

               Appellant,                        D.C. No. 5:11-cv-00342-RMW

  v.
                                                 MEMORANDUM*
JOHN W. RICHARDSON, Chapter 7
Panel Trustee,

               Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                            Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Ryan Melcher appeals pro se from the district court’s judgment affirming the

bankruptcy court’s denial of reconsideration of an order permitting Chapter 7

Trustee John W. Richardson to sell real property free and clear of liens. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 158(d). We review independently the bankruptcy

court’s decision without deference to the district court’s determinations, Leichty v.

Neary (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004), and we affirm.

      The bankruptcy court did not abuse its discretion by denying Melcher’s

motion for reconsideration because Melcher failed to establish a basis warranting

reconsideration. See 11 U.S.C. § 363(f)(4) (explaining that a bankruptcy trustee

may sell property free and clear of any interest in such property if such interest is

in bona fide dispute); Fed. R. Bankr. P. 9024 (applying Fed. R. Civ. P. 60 to

bankruptcy proceedings with limited exceptions); Sch. Dist. No. 1J, Multnomah

Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth the

standard of review and grounds for reconsideration under Rule 60(b)).

      Melcher’s contentions regarding the validity of an alleged trust agreement

and whether the judgment in his state court case should be voided are

unpersuasive.

      AFFIRMED.




                                           2                                     12-16035